DETAILED ACTION
	In response to the office action mailed 03/14/2022, the amendments were received 08/19/2022:
Claims 1, 2, 5, 13, 14, and 18 have been amended.
Claims 7 and 15, previously indicated as allowable subject matter, have been cancelled.
Claims 1 and 13 were amended to include previously indicated allowable subject matter of claims 7 and 15. 
Claims 1-6, 8-14, and 16-18 are pending.
Allowable Subject Matter
Claims 1-6, 8-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, US 6272368 (Alexandrescu) disclose a collision monitoring apparatus for a C-arm X-ray machine system, comprising: 
a camera (11) configured to acquire a video image of surroundings of at least one target protection component on the C-arm X-ray machine system (Fig. 1, 5, and 6); 
an image processor (14) configured to determine a scene of the surrounding of the at least one target protection component based on the video image (column 3, lines 28-29); and 
a controller configured to: 
determine whether a possible collision exists based on the determined scene (column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46); and 
control the C-arm X-ray machine system to stop moving or to slow down a movement by the C-arm X-ray machine system based on the determination of the possible collision (column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46).
The prior art of record fail to teach the details of fail to teach the details of wherein the image processor further comprises an image pre-processor configured to: subject the images of the at least three channels extracted by the image extractor to target object identification, the target object being the C-arm X-ray machine system; and remove an object other than the identified target object from the images, supply the images from which the object has been removed to a trained image completion model, and obtain completed images outputted by the image completion model, wherein the image identifier is configured to perform the target protection component identification and scene analysis based on the completed corresponding images of the at least three channels.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-6 and 8-12 are allowed by virtue of their dependence.
Regarding claim 13, the best prior art, US 6272368 (Alexandrescu) disclose a collision monitoring method for a C-arm X-ray machine system, the method comprising: acquiring a video image of surroundings of at least one target protection component on the C-arm X-ray machine system column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46); determining, by an image processor, a scene of the surroundings of the at least one target protection component based on the video image column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46); and determining, by a controller, whether a possible collision exists based on the scene of the surroundings of the at least one target protection component, and control the C-arm X-ray machine system to stop moving or to slow down a movement by the C-arm X-ray machine system based on the determination column 3, lines 33-36; column 3, lines 49-60; column 4, lines 21-46).
The prior art of record fail to teach the details of further comprising: subjecting the images of the at least three channels to target object identification, the target object being the C-arm X-ray machine system; removing an object other than the identified target object from the current image; and supplying the images from which the object has been removed to a trained image completion model, and obtaining completed images outputted by the image completion model, wherein subjecting the corresponding images of the at least three channels to target protection component identification and scene analysis includes: performing target protection component identification and scene analysis based on the completed corresponding images of the at least three channels.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 14 and 16-18 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884